J-S18016-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: P.R.C., H.B.C., III, AND J.J.C.           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                        .

APPEAL OF: H.B.C., JR.

                                                     No. 1378 MDA 2015


                      Appeal from the Decree July 10, 2015
               In the Court of Common Pleas of Lancaster County
                     Orphans' Court at No(s): 2462 of 2014,
                          2463 of 2014, 2464 of 2014


BEFORE: BOWES, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                       FILED FEBRUARY 12, 2016

        H.C. (Father) appeals from the order of the Court of Common Pleas of

Lancaster County involuntarily terminating his parental rights to his children,

P.R.C. (born December 2006), H.B.C., III (born July 2008), and J.J.C. (born

October 2009).1 After careful review, we affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court terminated Father’s parental rights in a single order, which
was entered on the separate docket for each child. Where one or more than
one order resolves issues arising on more than one docket, an appellant
must file separate notices of appeal from each order. See Official Note to
Pa.R.A.P. 341. However, we note that if Father had filed separate appeals
from the decision as to each child, those appeals would have been
consolidated. See Pa.R.A.P. 513. Thus, we address Father’s appeal on the
merits as to all three Children.
J-S18016-16



        The trial court stated the facts and procedural history as follows:

        This matter was initiated on December 3, 2014[,] when the
        Lancaster County Children and Youth Social Service Agency (the
        Agency) filed a [p]etition asking for termination of H.C.’s
        parental rights to his three children. . . . The petition was
        brought pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), (a)(5),
        and (a)(8).[2] On the same day, a preliminary decree was issued
____________________________________________


2
    Section 2511(a) of the Adoption Act provides, in relevant part:

        (a) General rule. – The rights of a parent in regard to a child
        may be terminated after a petition is filed on any of the following
        grounds:

        (1) The parent by conduct continuing for a period of at least six
        months immediately preceding the filing of the petition either
        has evidenced a settled purpose of relinquishing parental claim
        to a child or has refused or failed to perform parental duties;

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without essential
        parental care, control or subsistence necessary for his physical
        or mental well-being and the conditions and causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent;

                                        ...

        (5) The child has been removed from the care of the parent by
        the court or under a voluntary agreement with an agency for a
        period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent
        cannot or will not remedy those conditions within a reasonable
        period of time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which led to
        the removal or placement of the child within a reasonable period
        of time and termination of the parental rights would best serve
        the needs and welfare of the child.
                                    ...

(Footnote Continued Next Page)


                                           -2-
J-S18016-16


      scheduling a [t]ermination hearing for January 26, 2015.[3] On
      January 26, the matter was continued to March 30, 2015[,] and
      the record of the [j]uvenile [c]ourt [p]roceedings were
      incorporated into the [t]ermination of [p]arental [r]ights
      [p]roceedings. On March 12, 2015, the March 30 [t]ermination
      hearing was continued to April 27, 2015. The matter was not
      heard that day, and was rescheduled for June 29, 2015[,] and
      then to July 8, 2015, when the hearing was completed. On July
      10, 2015, the [c]ourt issued a [d]ecree terminating Father’s
      rights to [the Children].

      The C. family, H. (Father) and B. (Mother)[,] first came to the
      attention of the Lancaster County Court on August 30, 2013,
      when the three C. children were placed by [c]ourt [o]rder in the
      custody of the Agency after a shelter care hearing. The Agency
      had taken custody on August 29, [2013,] after learning of the
      children from the local police who had responded to a report of
      domestic violence and found that the C. home was in deplorable
      condition. There was no electricity. The children were using
      buckets as toilets, because there was no functioning bathroom.
      There was mold in the attic, dog feces everywhere in the house,
      as well as an infestation of roaches. At a hearing on September
      30, 2013, the children were found to be dependent and were
      placed in foster care with a goal of reunification with their
      parents. An October 1st, 2014 parenting capacity psychological
      evaluation for Father resulted in recommendations for parenting
      classes, participation in couples’ counseling, participation in a
      domestic violence evaluation, at least 26 one[-]hour individual
      therapy sessions, and anger management counseling.           This
      evaluation took place more than a year after the children’s
                       _______________________
(Footnote Continued)

      (8) The child has been removed from the care of the parent by
      the court or under voluntary agreement with an agency, twelve
      months or more have elapsed from the date of the removal or
      placement, the conditions which led to the removal or placement
      of the child continue to exist and termination of the parental
      rights would best serve the needs and welfare of the child.

23 Pa.C.S. § 2511(a).
3
 Mother’s parental rights were terminated on January 26, 2015, and she did
not file an appeal.



                                            -3-
J-S18016-16


     placement because Father failed to show up for the first three
     appointments that were made for him. After the evaluation,
     Father did not become involved in individual therapy or anger
     management counseling. He did nothing concerning couples
     counseling. Although he was referred for a domestic violence
     evaluation, he did not attend. He did not even call for an
     appointment. No parenting class referral has been made for
     Father because the Agency was waiting for his mental health
     and/or domestic violence counselors to recommend that he was
     ready for parenting instruction.     His employment has been
     spotty, and although at the time of the last hearing he had
     reported that he was working, he had not provided any
     documentation of employment. He did not have a residence
     suitable for the children. He did not cooperate in providing
     necessary information to the Agency. He professed confusion
     with what was expected of him, blaming the Agency’s lack of
     availability and provision of misinformation.    He had rather
     convoluted explanations for the condition of the house the day
     the children were taken and for other aspects of the situation.
     He refused to take responsibility for his dilemma, preferring to
     blame the Agency[,] which he said was just trying to keep his
     children from him. In short, Father would not only not accept
     responsibility, he refused to comply with the requirement of his
     plan. During the children’s placement, Father visited with them
     only three times during July and August of 2014. As of the
     hearing on January 26, 2015, he had not seen them for five
     months. During that time, he had not asked for contact with
     them, or even inquired about them. The court found Father’s
     testimony to be not credible.

     Additionally, the Agency had received a report from Kentucky
     about drug and alcohol concerns connected to Father.          An
     Agency caseworker also reported that she could not have a
     phone conversation without Father screaming angrily at her and
     reported other instances where Father was quick to become
     unreasonably angry. There had been visitation with Father and
     the children at Bethanna [a private agency]; Father’s temper
     created safety concerns and visits were moved to the Agency
     office. There was also an issue of domestic violence; Mother had
     applied for a [p]rotection from [a]buse order, although she
     denied abuse to the police.

     The children showed fear of Father before visits; [H.B.C., III] in
     particular was upset and was urinating on himself prior to visits.
     The children also reported that they had witnessed domestic

                                   -4-
J-S18016-16


      violence between their parents and that physical discipline was
      used on them.

Trial Court Opinion, 9/8/15, at 1-4 (citations and footnotes omitted).

      Father filed a timely appeal, in which he raises the sole issue of

“[w]hether the trial court erred in terminating Father’s parental rights[.]”

Brief for Appellant, at 9.

      It is well established that:

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so “clear, direct, weighty and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue.” It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child as set forth in 23 Pa.C.S. § 2511(b)).

      Pursuant to section 2511(a)(1), parental rights may be terminated

based upon relinquishment or failure to perform parental duties in the six

months prior to the filing of the termination petition. However,




                                     -5-
J-S18016-16


      [a]lthough it is the six months immediately preceding the filing
      of the petition that is most critical to the analysis, the court must
      consider the whole history of a given case and not mechanically
      apply the six-month statutory provision.            The court must
      examine the individual circumstances of each case and consider
      all explanations offered by the parent facing termination of his
      parental rights, to determine if the evidence, in light of the
      totality of the circumstances, clearly warrants the involuntary
      termination.

In re K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008) (citations and quotation

marks omitted).    As to section 2511(a)(2), the party seeking involuntary

termination must prove: “(1) repeated and continued incapacity, abuse,

neglect or refusal; (2) that such incapacity, abuse, neglect or refusal caused

the child to be without essential parental care, control or subsistence; and

(3) that the causes of the incapacity, abuse, neglect or refusal cannot or will

not be remedied.” Id.

      We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003).       Our scope of review is limited to determining

whether the trial court’s order or decree is supported by competent

evidence. Id.

      Father asserts that reasonable efforts were not made to assist him in

reunifying with Children, arguing that the Agency “blocked him from

reunification.” Brief for Appellant, at 17. Specifically, Father argues that the

Agency fabricated a reason to change his visitation schedule from Saturday

visits at Bethanna to visits at the Agency, where they must be scheduled

during the week. Father claims that “he was repeatedly denied access by


                                      -6-
J-S18016-16



the scheduling of visits during his working hours when the Agency knew

employment was also a goal for Father to be reunited with his children.” Id.

      Contrary to Father’s argument, the record indicates that visits were

moved to the Agency from Bethanna as a result of Father’s inability to

control his anger. As one caseworker noted at the termination hearing, she

and one of the Children’s foster parents were concerned regarding Father’s

anger management:

      [Father] had a hard time having a conversation with me about
      screaming at me on the phone, and so the anger management
      became an issue, and for safety concerns we felt like it was best
      to bring the visits back to the Agency. And also, the children
      had started expressing fear of their father at that point.

N.T. Termination Hearing, 7/8/15, at 63. Moreover, our Supreme Court has

held that an agency making “reasonable efforts” is not a requirement for

termination under 23 Pa.C.S. § 2511(a)(2).      In re D.C.D., 105 A.3d 662,

673 (Pa. 2014). Thus, we find Father’s attempt to blame the Agency for his

own shortcomings to be without merit.

      Additionally, while acknowledging that “he made little progress on his

reunification plan,” Father nevertheless argues that his situation “drastically

improved from the time of placement to the time of termination.” Brief for

Appellant, at 17. We disagree.

      As the trial court noted, and the record indicates,




                                     -7-
J-S18016-16


       Father did not comply with any aspect of the Agency’s
       reunification plan,4 fail[ed] to attend individual therapy and
       anger management classes [and] a domestic violence
       evaluation, had spotty employment, unsuitable housing and had
       failed to visit with his children for five months without making
       any attempt to arrange a visiting schedule, and the children
       have been in care for more than eighteen months.

Trial Court Opinion, 9/8/15, at 4-5.

       Altogether, Father’s history of domestic violence, anger management

issues, and failure to perform parental duties over the relevant six-month

period and throughout the children’s lives indicates that involuntary

termination is warranted pursuant to section 2511(a)(1).        K.Z.S., supra.

Moreover, in considering the requirements for termination in section

2511(a)(2), Father’s lack of progress regarding his reunification plan

demonstrates that he is unlikely to be able to remedy his inability to provide

the Children with appropriate parental care. Id.

       Accordingly, the trial court properly terminated Father’s parental rights

under sections 2511(a)(1), (a)(2),5 and (b).6        See Commonwealth v.
____________________________________________


4
 Father completed a parenting capacity psychological evaluation in October
2014, after missing three previous appointments, and over a year after the
Agency took custody of the Children.
5
  We need only agree with trial court’s decision as to any one subsection
under section 2511(a) in order to affirm termination of parental rights. In
the Interest of B.C., 36 A.3d 601, 606 (Pa. Super. 2012).
6
  Though Father did not raise a claim under section 2511(b), we note that it
is in Children’s best interest that Father’s parental rights be terminated. In
making this determination, “intangibles such as love, comfort, security, and
stability are involved[.] . . . [T]he trial court should consider the importance
of continuity of relationships and whether any existing parent-child bond can
(Footnote Continued Next Page)


                                           -8-
J-S18016-16



Arnold, 665 A.2d 836, 840 (Pa. Super. 1995) (finding termination of

parental rights appropriate where mother was continually unable to improve

financial and residential condition, was uncooperative with DHS attempts to

assist her, and failed to visit child consistently.)

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/2016




                       _______________________
(Footnote Continued)

be severed without detrimental effects on the child.” In re K.M., 53 A.3d
781, 791 (Pa. Super. 2012). Here, what little contact Father has had with
Children has been inconsistent and has not supported a strong bond
between Father and Children. Instead, visits with Father have caused the
Children to exhibit fear. The record indicates that H.B.C., III and J.J.C. are
in the same foster home and are close to their foster mother. P.R.C. also
“loves” her foster home and wants to stay there. Thus, we find that the
relationship between Father and Children can be severed without detrimental
effects. Id.



                                            -9-